DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the vehicle" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “an electric vehicle” in Line 1.
The limitation of Claim 5, Line 4 should recite: the electric vehicle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tritschler et al. (2017/0179745).
Claim 1: Tritschler discloses a direct charging (DC) charging circuit (6) for an electric vehicle (42) (Fig.2), said DC charging circuit (6) comprising: a neutral-point clamped (NPC) rectifier (30) (Fig.7) configured to convert a three-phase alternating current (AC) into a first DC voltage at a rectifier (30) output stage (Par.31); and a DC/DC buck converter (35) (Par.31) comprising: a first DC stage (input of the DC/DC buck converter 35) coupled to said rectifier output stage (Fig.2); and a second DC stage (output of the DC/DC buck converter 35) configured to be coupled to the electric vehicle (Par.39, Coupled to the electric vehicle battery 10.); said DC/DC buck converter (35) configured to convert the first DC voltage to a second DC voltage (Par.31).
Claim 6: Tritschler teaches the limitations of claim 1 as disclosed above. Tritschler teaches said DC/DC buck converter (35) (Fig.7) comprises: a first bi-directional two-level buck converter comprising a first DC output stage (Lc1) (Par.45) (Fig.7); and a second bi-directional two-level buck converter comprising a second DC output stage (Lc2) interleaved with said first DC output stage (Lc1) (Par.45) (Fig.7).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tritschler et al. (2017/0179745)as applied to claim 1 above, and further in view of Xiao et al. (2013/0010504).
Claim 2: Tritschler teaches the limitations of claim 1 as disclosed above. Tritschler does not explicitly teach said NPC rectifier comprises an NPC 3-level converter and a reverse-blocking insulated-gate bipolar transistor (IGBT).  
Xiao discloses an NPC rectifier (10) comprises an NPC 3-level converter and a reverse-blocking insulated gate bipolar transistor (IGBT) (Par.36) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Xiao in the system of Tritschler to have had the expected result of rectifying an input AC power to provide DC output power including a known implementation (Par.36).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tritschler et al. (2017/0179745) as applied to claim 1 above, and further in view of Okada et al. (2016/0211749).
Claims 3-4: Tritschler teaches the limitations of claim 1 as disclosed above. Trischler teaches a DC/DC buck converter (35) (Par.56). 
Tritschler does not explicitly teach said DC/DC buck converter comprises: a first uni-directional three-level buck converter comprising a first DC output stage; and a second uni-directional three-level buck converter comprising a second DC output stage interleaved with said first DC output stage.  
Okada discloses a DC/DC converter (2) (Fig.1) comprises: a first bi-directional (Par.41, Send and receive power.) three-level converter (12a) comprising a first DC output stage (18a) (Par.37) (Fig.1); and a second bi-directional three-level converter (12b) (Par.37) comprising a second DC output stage (18b) interleaved with said first DC output stage (18a) (Fig.1).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Okada in the system of Tritschler to have had the ability to convert the voltage to three levels of potential (Par.37) for the expected result of charging a battery (Par.41).
The combination of Tritschler and Okada do not explicitly teach uni-directional three-level converters.
The three-level converters of Okada are capable of performing in an uni-directional manner if the load only receives power, does not supply power, through the 
Claim 5: Tritschler teaches the limitations of claim 1 as disclosed above. Tritschler discloses a DC/DC buck converter (35) configured to be coupled to the electric vehicle (Par.39, Coupled to the electric vehicle battery 10.)
Tritschler does not explicitly teach said DC/DC buck converter comprises: a NPC 3-level converter; and three interleaved DC output stages configured to be coupled to the electric vehicle.  
Okada discloses a DC/DC buck converter (5) comprises: a NPC 3-level converter (Fig.15); and three interleaved DC output stages (18a,18b and 18c) configured to be coupled to a battery (16) (Par.88) (Fig.15).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Okada in the system of Tritschler to have had the expected result of supplying appropriate power to a battery (Par.90-91).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tritschler et al. (2017/0179745) as applied to claim 1 above, and further in view of Agamy et al. (2016/0285374).
Claims 7-8: Tritschler teaches the limitations of claim 1 as disclosed above. Tritschler does not explicitly teach said rectifier output stage is further coupled to said second DC stage to partially supply the first DC voltage to the electric vehicle; said DC/DC buck converter comprises a partial power conversion DC/DC converter.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Agamy in the system of Tritschler to have had an efficient and small footprint converter (Par.26).

Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Herke et al. (2016/0375781), Xiao et al. (2013/0010504) and Gotz et al. (2018/0162229).
Claims 9 and 13: Herke teaches a direct current charging station for electric vehicles, said DC charging station comprising: a multi-winding step-down transformer (32) configured to be coupled to a three-phased alternating current power source (30), said multi-winding step-down transformer (32) configured to generate a three-phase AC voltage (Par.22); a rectifier (16) coupled to said multi-winding step-down transformer (32) and configured to convert the three-phase AC voltage to a first DC voltage at a rectifier output stage (Par.23-24); a DC distribution bus coupled to said rectifier output stage (Fig.1); and a DC/DC buck converter (26), configured to convert a first DC voltage to a respective second DC voltage to be supplied to the respective electric vehicle (24) (Par.24).

Xiao discloses an NPC rectifier (10) comprises an NPC 3-level converter and a reverse-blocking insulated gate bipolar transistor (IGBT) (Par.36) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Xiao in the system of Herke to have had the expected result of rectifying an input AC power to provide DC output power including a known implementation (Par.36).
Furthermore, Herke does not explicitly teach each DC/DC buck converter of a first plurality of DC/DC buck converters comprising a first DC stage coupled to said DC17WO 2018/126393PCT/CN2017/070267 distribution bus, and a second DC stage configured to be coupled to a respective electric vehicle.
Gotz teaches a DC distribution bus (711) coupled to a rectifier (720) output stage (Fig.7); and a first plurality of DC/DC buck converters (710) comprising a first DC stage coupled to said DC17WO 2018/126393PCT/CN2017/070267 distribution bus (711), and a second DC stage configured to be coupled to a respective electric vehicle (730, 733) (Par.71).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gotz in the system of Herke to have had in order to charge multiple vehicles via a single rectifier (Par.71).
Claim 10: Herke, Xiao and Gotz teach the limitations of claim 9 as disclosed above. Herke teaches a second rectifier (16) coupled to said multi-winding step-down transformer (32) and configured to convert the first three-phase AC voltage to the first 
Herke does not explicitly teach a neutral-point clamped (NPC) rectifier.
Xiao discloses an NPC rectifier (10) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Xiao in the system of Herke to have had the expected result of rectifying an input AC power to provide DC output power including a known implementation (Par.36).
Furthermore, Herke does not explicitly teach each DC/DC buck converter of a  second plurality of DC/DC buck converters comprising: a first DC stage coupled to said second DC distribution bus; and a second DC stage configured to be coupled to a respective electric vehicle, said second DC stage further configured to convert the first DC voltage to a respective second DC voltage to be supplied to the respective electric vehicle.  
Gotz teaches a DC distribution bus (711) coupled to a rectifier (720) output stage (Fig.7); and a first plurality of DC/DC buck converters (710) comprising a first DC stage coupled to said DC17WO 2018/126393PCT/CN2017/070267 distribution bus (711), and a second DC stage configured to be coupled to a respective electric vehicle (730, 733) (Par.71).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gotz in the system of Herke to have had in order to charge multiple vehicles via a single rectifier (Par.71).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herke et al. (2016/0375781), Xiao et al. (2013/0010504) and Gotz et al. (2018/0162229) as applied to claim 9 above, and further in view of Bystedt (2015/0136505).
Claim 12: Herke, Xiao and Gotz teach the limitations of claim 9 as disclosed above. Herke does not explicitly teach comprising a central storage battery coupled to said DC distribution bus through a battery power converter, said battery power converter configured to charge said central storage battery from said DC distribution bus during a low-demand period of time, and supply18WO 2018/126393PCT/CN2017/070267 current from said central storage battery to said DC distribution bus during a peak-demand period of time.  
Bystedt teaches a central storage battery (40) coupled to a DC distribution bus (34) through a battery power converter (41) (Fig.3), said battery power converter (41) configured to charge said central storage battery (40) from said DC distribution bus (34) during a low-demand period of time (power surplus), and supply18WO 2018/126393PCT/CN2017/070267 current from said central storage battery (40) to said DC distribution bus (34) during a peak-demand period of time (power deficit) (Par.22).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Bystedt in the system of Herke to have had achieved the required level of power when the power supplied from a grid is insufficient (Par.25).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herke et al. (2016/0375781), Xiao et al. (2013/0010504) and Gotz et al. (2018/0162229) as applied to claim 9 above, and further in view of Okada et al. (2016/0211749).
Claim 14: Herke, Xiao and Gotz teach the limitations of claim 9 as disclosed above. Herke does not explicitly teach each DC/DC buck converter of said first plurality of DC/DC buck converters comprises: a first bi-directional three-level buck converter comprising a first DC output stage; and a second bi-directional three-level buck converter comprising a second DC output stage interleaved with said first DC output stage. 
Okada discloses a DC/DC converter (2) (Fig.1) comprises: a first bi-directional (Par.41, Send and receive power.) three-level converter (12a) comprising a first DC output stage (18a) (Par.37) (Fig.1); and a second bi-directional three-level converter (12b) (Par.37) comprising a second DC output stage (18b) interleaved with said first DC output stage (18a) (Fig.1).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Okada in the system of Herke to have had the ability to convert the voltage to three levels of potential (Par.37) for the expected result of charging a battery (Par.41).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herke et al. (2016/0375781) and Tritschler et al. (2017/0179745).
Claim 15: Herke teaches a direct current charging station for electric vehicles, said DC charging station comprising: a multi-winding step-down transformer (32) configured to be coupled to a three-phased alternating current power source (30), said multi-winding step-down transformer (32) configured to generate a three-phase AC voltage (Par.22); an AC distribution bus coupled to the step-down transformer (32) and 
Herke does not explicitly teach a neutral point rectifier; and a DC/DC buck converter comprising a first DC stage coupled to said rectifier output stage, and a second DC stage.
Tritschler teaches a neutral-point clamped (NPC) rectifier (30) (Fig.7) configured to convert a three-phase alternating current (AC) into a first DC voltage at a rectifier (30) output stage (Par.31); and a DC/DC buck converter (35) (Par.31) comprising: a first DC stage (input of the DC/DC buck converter 35) coupled to said rectifier output stage (Fig.2); and a second DC stage (output of the DC/DC buck converter 35) configured to be coupled to the electric vehicle (Par.39, Coupled to the electric vehicle battery 10.); said DC/DC buck converter (35) configured to convert the first DC voltage to a second DC voltage (Par.31).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Tritschler in the system of Herke to have had a system that charges a vehicle with high efficiency (Par.36).
Claim 20: Herke and Tritschler teach the limitations of claim 15 as disclosed above.  Herke does not explicitly teach said DC/DC buck converter, of each DC fast 
Tritschler teaches said DC/DC buck converter (35) (Fig.7) comprises: a first bi-directional two-level buck converter comprising a first DC output stage (Lc1) (Par.45) (Fig.7); and a second bi-directional two-level buck converter comprising a second DC output stage (Lc2) interleaved with said first DC output stage (Lc1) (Par.45) (Fig.7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Tritschler in the system of Herke to have had a system that charges a vehicle with high efficiency (Par.36).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herke et al. (2016/0375781) and Tritschler et al. (2017/0179745) as applied to claim 15above, and further in view of Bystedt (2015/0136505).
Claim 16: Herke and Tritschler teach the limitations of claim 15 as disclosed above. Herke does not explicitly teach each DC fast charging module of the plurality of DC fast charging modules further comprises a dedicated storage battery coupled to said rectifier output stage through a battery power converter, said battery power converter configured to charge said dedicated storage battery from said rectifier output stage during a low-demand period of time, and supply current from said dedicated storage battery to the respective electric vehicle during a peak-demand period of time.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Bystedt in the system of Herke to have had achieved the required level of power when the power supplied from a grid is insufficient (Par.25).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Herke et al. (2016/0375781) and Tritschler et al. (2017/0179745) as applied to claim 15above, and further in view of Xiao et al. (2013/0010504).
Claim 17: Tritschler teaches the limitations of claim 15 as disclosed above. The combination of Herke and Tritschler does not explicitly teach said NPC rectifier, of each DC fast charging module of the plurality of DC fast charging modules, comprises an NPC 3-level converter and a reverse-blocking insulated-gate bipolar transistor (IGBT).  
Xiao discloses an NPC rectifier (10) comprises an NPC 3-level converter and a reverse-blocking insulated gate bipolar transistor (IGBT) (Par.36) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Xiao in the combination to have had the .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herke et al. (2016/0375781) and Tritschler et al. (2017/0179745) as applied to claim 15above, and further in view of Okada et al. (2016/0211749).
Claim 18: Herke and Tritschler teach the limitations of claim 15 as disclosed above. Herke does not explicitly teach said DC/DC buck converter, of each DC fast charging module of the plurality of DC fast charging modules, comprises: a first bi-directional three-level buck converter comprising a first DC output stage; and a second bi-directional three-level buck converter comprising a second DC output stage interleaved with said first DC output stage; said DC/DC buck converter, of each DC fast charging module of the plurality of DC fast charging modules, comprises: a first uni-directional three-level buck converter comprising a first DC output stage; and a second uni-directional three-level buck converter comprising a second DC output stage interleaved with said first DC output stage.  
Okada discloses a DC/DC converter (2) (Fig.1) comprises: a first bi-directional (Par.41, Send and receive power.) three-level converter (12a) comprising a first DC output stage (18a) (Par.37) (Fig.1); and a second bi-directional three-level converter (12b) (Par.37) comprising a second DC output stage (18b) interleaved with said first DC output stage (18a) (Fig.1).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Okada in the system of Herke to have 
The combination of Tritschler and Okada do not explicitly teach uni-directional three-level converters.
The three-level converters of Okada are capable of performing in an uni-directional manner if the load only receives power, does not supply power, through the converter. (Illustrative reference Zhang et al. (2014/0211520) discloses converters can be configured to perform in a unidirectional or bidirectional manner (Par.28)).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach alone or in combination:
“ said first plurality of DC/DC buck converters comprises: a first DC/DC buck converter coupled to a first electric vehicle having a first battery at a first state of charge; and a second DC/DC buck converter coupled to a second electric vehicle having a second battery at a second state of charge that is higher than the first state of charge, said second DC/DC buck converter configured to supply current from said second battery to said DC distribution bus.”, as found in Claim 11.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859  

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
March 4, 2022